Title: To Benjamin Franklin from Samuel Johnson, [14 December 1750?]
From: Johnson, Samuel
To: Franklin, Benjamin


[December 14? 1750]
Perhaps as the [business?] of the 2d. Class is large some account of parts of Speech and Construction might be prescribed to the first Class.
As the business of the third Class seems less than the others it may be well for them to learn a Rhetoric that year and be obliged to give some Account of the Tropes and Figures. The best I know is Blackwall on the Classics and the P[ort] Royal Art of Speaking. And about this time should also be learn’t some System of Poetry considered as an art. I know of none better in English than that in Brightlands Grammar. I wish you could hear of a Better. I am told there is a Translation of Aristotles Poetica which might be read, Sir Wm. Temple’s piece on poetry, and Roscommon’s Horace de Art. Poetica.
After the Logic might be mentioned some Short System of Morals such as that in the Preceptor and Wallaston to be also read. I wish my Noetica and Ethica might be of use to such young beginners.
A Chronology and Geography might be mentioned with the head of History.
Perhaps it might be well to mention Milton, Telem[achus], The Travels of Cyrus and Dial[ogues] of Education with the works of Shakespear, Thomson, Addison, Pope and Swift, The Spect[ator] and Guardian as the best Eng. Classics.
